 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    LINDA CONKLING,                              No. 2:18-cv-02385-MCE-DB
12                      Plaintiff,
13           v.                                    ORDER
14    FEDERAL NATIONAL MORTGATE
      ASSOCIATION, et al.,
15
                        Defendants.
16

17
18          Presently before the Court is a Motion to Dismiss (ECF No. 5) Plaintiff’s

19   Complaint. Given Plaintiff’s Statement of Limited Opposition, (ECF No. 7), that Motion is

20   GRANTED. Not later than twenty (20) days following the date this Order is electronically

21   filed, Plaintiff may (but is not required to) file an amended complaint. If no amended

22   complaint is timely filed, this action will be deemed dismissed with prejudice upon no

23   further notice to the parties.

24          IT IS SO ORDERED.

25   Dated: December 30, 2018

26
27
28
                                                  1
